Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-23 are pending in this application.
Election/Restrictions
Applicant's election of Group I, claims 1-20 is acknowledged.  Thus, claims 21-23 are withdrawn as non-elected claims. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The Election/Restriction is made Final.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenberg et al. (US. Pub. 2017/0307887).
Stenberg et al. anticipate a method of forming an overcoat layer over a surface-relief structure on a substrate, the method comprising: receiving the substrate, wherein the surface-relief structure comprises: a plurality of ridges slanted with respect to the substrate; and a plurality of grooves each between two adjacent ridges; and depositing, in each cycle of a plurality of cycles, a respective uniform layer of a first overcoat material on surfaces of the plurality of ridges and bottoms of the plurality of grooves; and depositing, using a spin-coating process, a second overcoat material over the respective uniform layers of the first overcoat material deposited in the plurality of cycles; wherein the plurality of ridges each have a slant angle that is at least 45; wherein only one atomic layer of the first overcoat material is deposited in each cycle (Figs. 10-12).
Regarding claims 14 and 20, Stenberg et al. further anticipate a refractive index of the second overcoat material matches a refractive index of the first overcoat material; and further comprising, in each cycle, after depositing the respective uniform layer of the first overcoat material, removing portions of the respective uniform layer of the first overcoat material deposited on top surfaces of the plurality of ridges (Figs. 10-12).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 .

Allowable Subject Matter
Claims 1-10 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Stenberg et al. (US. Pub. 2017/0307887).
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “a method of planarizing an overcoat layer over a surface-relief structure on a substrate, the method comprising: removing a portion of the overcoat layer using an ion beam at a glancing angle, wherein: the overcoat layer comprises: a plurality of planar surface portions; and a plurality of non-planar surface portions, wherein each of the plurality of non-planar surface portions comprises a first sloped side and a second sloped side facing the first sloped side; the glancing angle is an angle between the ion beam and the plurality of planar surface portions; and the glancing angle is selected such that the first sloped side of each of the plurality of non-planar surface portions is shadowed from the ion beam by an adjacent planar surface portion of the plurality of planar surface portions such that the ion beam does not reach at least the first sloped side of each of the plurality of non-planar surface portions but reaches the second sloped side of each of the plurality of non-planar surface portions”.  

Claims 2-10 are allowed in virtue of dependency of claim 1.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For instance, the limitation of “the method further comprising: removing the second overcoat material deposited over the first overcoat material to expose the first overcoat material deposited over the surface-relief structure; and removing a portion of the first overcoat material to obtain a planar top surface of the first overcoat material”, distinguish over the prior arts of record.
It is the examiner opinion that prior art taken alone or in combination does not disclose or render obvious to the claimed limitation discussed above.
Claims 16-19 are also objected as depending on claim 15.
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Levola et al. (US. Pub. 2016/0033784).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883